UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMAD AL DARBI,             )
      et al.,                        )
                                     )
      Petitioners,                   )
                                     )
      v.                             ) Civil Action No. 05-2371 (RCL)
                                     )
BARACK OBAMA, et al.,               )
                                     )
      Respondents.                   )
____________________________________)

                                               ORDER

        Petitioner’s counsel, J. Wells Dixon, has moved to withdraw his appearance on behalf of

petitioners in the above-captioned cause. Based on counsel’s motion, the Court finds that good

case exists to grant this motion because petitioners will continue to be represented by attorneys

from the law firm of Simpson Thacher & Bartlett LLP, and because granting this motion will not

delay the trial of this case, unfairly prejudice any party, or contravene the interests of justice.

Accordingly, it is hereby

        ORDERED that the motion [190] to withdraw appearance is GRANTED. The

appearance of J. Wells Dixon is withdrawn from this case.

        SO ORDERED.



        Signed by Royce C. Lamberth, Chief Judge, on March 25, 2010.